FLETCHER, Judge
(concurring in the result):
I agree with the majority that appellant was arrested for these offenses while on active duty pursuant to orders from his State’s Governor. See United States v. *142Hudson, 5 M.J. 413, 420 (C.M.A.1978) (Fletcher, C. J., concurring in the result). Cf. United States v. Peel, 4 M.J. 28 (C.M.A.1977). In view of my separate opinion in United States v. Smith, 4 M.J. 265, 267 (C.M.A.1978), I conclude that jurisdiction existed to try appellant at this court-martial.1

. Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802, provides for jurisdiction over persons lawfully called or ordered into, or to duty in or for training in, the armed forces, from the dates when they are required by the terms of the call or order to obey it.